IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
I.D. Nos. 1809014319, 1812000589
V.

RICARDO CASTRO,

Defendant.

Submitted: May 5, 2020
Decided: May 20, 2020

ORDER

Defendant’s Motion for Judgment of Acquittal
Denied.

Gregory R. Babowal, Esquire of the Department of Justice, Dover, Delaware;
attorney for the State.

Brian J. Chapman, Esquire of Law Office of Brian Chapman, Wilmington, Delaware

and Robert Gamburg, Esquire (pro hac vice) of Gamburg & Benedetto, LLC,
Philadelphia, Pennsylvania; attorneys for Defendant.

WITHAM, R. J.
INTRODUCTION

Before the Court are Defendant’s Motion for a Judgement of Acquittal, the
State’s Response in Opposition, Defendant’s Brief in Support of the Motion for a
Judgment of Acquittal, and the State’s Response to the Brief.! The Court has
carefully considered the parties’ submissions, examined the applicable legal
authority and reviewed the record of this case. For the reasons set forth below,
Defendant’s Motion is DENIED.

FACTS AND PROCEDURE

1. Ricardo Castro, Defendant in this case, was charged in an indictment with
Drug Dealing, Conspiracy in the Second Degree, and related charges.” A jury trial
was held, which started on February 3, 2020 and ended on February 7, 2020.* After
the conclusion of the evidence and before the jury commenced deliberations,
Defendant requested the Court consider and grant a Motion for a Judgement of
Acquittal, which was denied.* The jury found Defendant guilty of two counts of
Drug Dealing and Conspiracy in the Second Degree for his conduct on May 1-2,
2018, and on May 11-12, 2018.° Defendant renewed his Motion on March 16, 2020.°

In his Motion, Defendant claimed to not have received the full record of the trial and

 

! The Court views Defendant’s Brief as a mistaken opportunity to amplify the earlier submission.
The Court authorized a supplemental submission to address the fact that Defendant’s counsel
originally claimed he did not receive the full record of the trial. However, counsel later admitted
to having the full record. Therefore, the Brief was not necessary.

2 Defendant’s Motion for Judgment of Acquittal (“Def. Mot”) § 1.

3 See Id. at J 2.

4 Id. at 43.

5 Td. at | 4.

6 Td. at 75.
reserved the right to supplement the Motion with briefing after the receipt of the
transcript of the third day of the trial.’
PARTIES’ CONTENTIONS
2. Defendant claims that the evidence presented at the trial failed to prove
that Defendant dealt drugs or conspired to deal drugs on the two dates for which he
was convicted of these crimes.* Defendant further emphasizes that for one of the
dates a witness testified that an exchange of money with Defendant took place, but
no drugs were exchanged.’ The State argues that enough evidence, including phone
conversations and officers’ testimony, was presented at the trial for the jury to
conclude that Defendant conspired to deal drugs and dealt drugs on the dates in
question.'° Therefore, the State claims that, viewing the evidence in the light most
favorable to the non-moving party, it is clear that the jury properly convicted
Defendant."!
STANDARD OF REVIEW
3. Superior Court Criminal Rule 29 governs a judgment of acquittal.'* “The
Court may enter a judgment of acquittal only if ‘the evidence is insufficient to sustain

a conviction.’”’'? The standard of review is “whether any rational trier of fact,

 

7 Id. at § 11. Defense counsel later contacted the Court and stated that the issue was resolved.
® Defendant’s Motion for Judgment of Acquittal (“Def. Mot”) § 8.

9 Id. at 99.

'° State’s Response to Defendant’s Motion for Judgment of Acquittal (“St. Response”) §[ 8.

1 Td. at § 10.

!2 See Super. Ct. Crim. R. 29.

"9 State v. Deputy, 2019 WL 1504049 at *1 (Del. Super. April 4, 2019) (quoting Super. Ct. Crim.
R. 29(a)).
viewing the evidence in the light most favorable to the State, could find the defendant
guilty beyond a reasonable doubt of all the elements of the crime.”'* The Court may
consider the evidence “together with all legitimate inferences therefrom...from the
point of view most favorable to the State.”!>
DISCUSSION

4. The jury’s function at a criminal trial is to “decide whether evidence
presented at trial proves, beyond a reasonable doubt, that the defendant committed
the charged crimes.”!° Delaware law provides that the State must prove beyond a
reasonable doubt all elements of a crime, and if that burden is met a jury may render
a verdict of guilty.!’ However, the review of the fact finder's factual conclusions is
deferential because the fact finder is “responsible for determining witness
credibility, resolving conflicts in testimony and for drawing any inferences from the
proven facts.”!® Defendant is challenging his convictions of Drug Dealing and
Conspiracy in the Second Degree. Drug Dealing is defined as manufacturing,
delivering, or possessing with intent to manufacture or deliver a controlled
substance.'? “A person is guilty of conspiracy in the second degree when, intending
to promote or facilitate the commission of a felony, the person [a]grees with another

person or persons...[to] engage in conduct constituting the felony or an attempt or

 

14 Td.

'S See State v. Biter, 119 A.2d 894, 898 (Del. Super. 1955).
'© Washington v. State, 4 A.3d 375, 378 (Del. 2010).

'" Goddard v. State, 382 A.2d 238, 241 (Del. 1977).

'8 Stevens v. State, 129 A.3d 206, 210 (Del. 2015) (quoting Church v. State, 2010 WL 5342963, at
*1 (Del. Super. Dec. 22, 2010).

'9 16 Del. C. § 4752 (ay(1).
solicitation to commit the felony...”° It is important to note that one person does
not have to direct or control the other to be involved in a conspiracy under Delaware
law.”! “A conspiracy is the combination of two or more persons to commit a
crime...[that does not require] a formal agreement in advance of the crime.”””

5. In this case, one of the State’s witnesses, Lamont McCove, testified that he
engaged in numerous drug transactions with Defendant.?> Mr. McCove admitted
meeting with other individuals involved in his drug activities to collect money and
later meeting Defendant to purchase the drugs, including cocaine.24 Mr. McCove
claimed that on the two days in question (May 1- 2, 2018, and May 11-12, 2018) he
met with the same people, including Defendant, but he stated that no drug
transactions occurred, even though he gave Defendant money on those days.”> The
jury could have inferred that Mr. McCove was actually conducting drug transactions
on those days despite the fact that he stated he was only engaging in money
transactions with Defendant because of the ongoing activities involving Mr.
McCove and Defendant. Mr. McCove admitted to having drug transactions with
Defendant. The jury had the right and opportunity to assess the credibility of Mr.
McCove’s testimony as a whole as well as the specific parts of the testimony.

6. Furthermore, Detective Lamon testified that Defendant was a supplier of

cocaine.” Detective Lamon testified that on May 1, 2018, Mr. McCove

 

011 Del. C. § 512.

*l See Bender v. State, 253 A.2d 686, 687 (Del. 1969).
22 Td,

*3 See Trial Tr. Vol. C (Feb. 6, 2020) 6:22-23; 7:19-23.
4 Td. at 10:22-11:23.

5 Td. at 17:9-18:10; 19:8-20:16.
26 See Trial Tr. Vol. A (Feb. 6, 2020) 31:17.
communicated with one of the individuals he admitted to selling drugs to about
making a transaction.”’ Detective Lamon also testified that Mr. McCove met with
his supplier on May 2, 2018, at the location Mr. McCove later admitted meeting
Defendant for drug transactions.”* Detective Lamon further testified that on May 2,
2018, Mr. McCove met with Defendant.”’ Detective Long also testified that he saw
Defendant leaving his residence on May 2, 2018, and traveling towards Middletown,
where Mr. McCove was working at the time.*°

7. Additionally, Detective Lamon testified that on May 11, 2018, Mr.
McCove communicated with two individuals about a drug transaction, which would
require Mr. McCove to purchase drugs from a supplier.*! Detective Levere testified
that Mr. McCove met with Defendant on the morning of May 12, 2018 at Mr.
McCove’s job.” Detective Krogh also testified that Defendant met with Mr.
McCove again later on May 12, 2018 at Defendant’s residence where they had a
brief interaction outside by their cars.*? Detective Lamon later testified that

Defendant met with the two individuals he communicated with on May 11, 2018,

 

27 Td. at 84:19-85:3. This testimony was supported by the records of text messages and phone
conversations presented at the trial.

8 Td. at 93:19-23.

9 Id. at 126:2-4.

3° See Id. at 134:9-15.
31 Td. at 144:1-4.

*2 Trial Tr. Vol. B (Feb. 5 2020) 32:12-18. Trial Transcript Volume B was mistakenly labeled as
Volume C.

33 Td. at 17:2-8. This testimony was supported by the surveillance footage.
soon after he left his residence.*4

8. Therefore, given all the evidence presented to the jury, the jury’s ability to
make reasonable inferences from this aggregated information, and their ability to
resolve conflicted testimony, the jury could reasonably find Defendant guilty of
Drug Dealing and Conspiracy on May 1-2, 2018, and on May 11-12, 2018. The jury
could reasonably conclude that Defendant engaged in delivering drugs to Mr.
McCove. The jury also could reasonably conclude that Defendant agreed with Mr.
McCove to participate in drug dealing on the two dates in question and committed

an overt act in furtherance of that agreement.

 

CONCLUSION
9. For the reasons mentioned above, Defendant’s Motion for a Judgment of
Acquittal is DENIED.
IT IS SO ORDERED.
Hon. William L. Witham, Jr.
Resident Judge
WLW/dmh

 

** Td. at 22:17-23. This testimony was supported by the records of text messages and phone
conversations presented at the trial.